Citation Nr: 0033720	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthralgias and 
muscle and joint pains, due to an undiagnosed illness.

2.  Entitlement to service connection for a mental disorder, 
claimed as both post traumatic stress disorder and as 
depression.

3.  Entitlement to a compensable evaluation for anemia with 
chronic fatigue.

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbar strain, from July 28, 1992 through July 15, 
1996.

5.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain, from July 16, 1996.

6.  Entitlement to an evaluation in excess of 10 percent for 
a hiatal hernia.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to July 1992.  
The record also indicates that the veteran served in 
Southwest Asia, in the Persian Gulf War, from October 1990 to 
March 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Service connection for anemia with chronic fatigue, chronic 
lumbar strain, and a hiatal hernia was granted in a July 1998 
rating decision, and a noncompensable evaluation was assigned 
for the anemia, and 10 percent evaluations were assigned for 
both chronic lumbar strain and the veteran's hiatal hernia.  
The veteran appealed these initial evaluations.  During the 
pendency of this appeal, in a June 2000 rating decision, the 
RO increased the evaluation for the veteran's chronic lumbar 
strain to 20 percent, effective from July 16, 1996.  The 
noncompensable evaluation remains in effect for anemia with 
chronic fatigue, as does the 10 percent evaluation for the 
veteran's hiatal hernia.

As to the issue of entitlement to service connection for a 
mental disorder, the Board notes that it has recharacterized 
this issue to include both PTSD and depression.  It has done 
so, even though the RO addressed and considered these two 
disorders separately and the veteran specifically only 
appealed the denial of service connection for PTSD, based 
upon the veteran's testimony at his RO hearing, the clinical 
evidence of record that documents treatment for both 
depression and PTSD, and upon application of Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000), in which the Court 
clarified that the duty to assist includes investigating all 
possible in-service causes of disability, including those 
unknown to the veteran. 


REMAND

A review of the veteran's claims files reveals that the 
veteran is seen regularly at the El Paso VA Medical Center 
for follow-up.  Indeed, the majority of the veteran's claims 
files consists of VA treatment records.  At his RO hearing 
(conducted in March 2000), the veteran testified, as to his 
anemia, that he received medications from the VA and that the 
VA had just run lab tests the week before the hearing.  
(Transcript (T.) at 3).  The veteran also testified, as to 
his arthralgias, that the VA had him on medication, even 
though they still did not know what this was.  (T. at 6).  
The veteran also received treatment for his back at the VA, 
which included receiving injections.  (T. at 7-8).  When 
asked if he was currently receiving treatment for depression 
at the VA, the veteran answered in the affirmative, 
indicating that he was being seen regularly for depression 
and stress.  (T. at 9).  He had no idea what they had 
diagnosed.  Id.  The veteran stated that he had another 
appointment in a couple of weeks.  Id.  

Historically, the latest VA treatment records contained in 
the veteran's claims files are dated from March to June 1999.  
These records were submitted by the veteran in support of his 
claim, in June 1999.

Following the veteran's RO hearing, VA examinations were 
conducted in April 2000, and it was noted in the examination 
reports that the veteran was regularly seen for follow-up.

The veteran's appeal was certified to the Board in October 
2000.  A procedural and evidentiary review of the veteran's 
claims files reveals that between the veteran's testimony at 
his RO hearing in March 2000 and the certification of his 
appeal to the Board seven months later, the RO never 
attempted to obtain the veteran's additional VA treatment 
records (dated after June 1999), even though the veteran 
himself, at both his RO hearing and upon VA examination, 
indicated that he still received treatment at the El Paso VA 
Medical Center.  These identified VA treatment records could 
reasonably be expected to be part of the record and possibly 
determinative of the veteran's claim as to all issues on 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the issues of 
entitlement to service connection for arthralgias and muscle 
and joint pains, due to an undiagnosed illness; entitlement 
to service connection for a mental disorder, claimed as both 
post traumatic stress disorder and as depression; entitlement 
to a compensable evaluation for anemia with chronic fatigue; 
entitlement to an evaluation in excess of 10 percent for 
chronic lumbar strain, from July 28, 1992 to July 16, 1996; 
entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain, from July 16, 1996; and entitlement to 
an evaluation in excess of 10 percent for a hiatal hernia 
will not be decided pending a REMAND for the following 
actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-June 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's general medical care, 
including his mental health, should be 
obtained and associated with the 
veteran's claims file.

2.  A VA examination should be scheduled 
and conducted in order to determine the 
nature and etiology of the veteran's 
arthralgias and muscle and joint pains.  
The examiner should be provided with the 
veteran's claims file and a copy of this 
Remand.  The examiner is requested to 
note on the examination report whether 
the veteran's claims file was reviewed.  
All pertinent tests and studies should be 
performed, and the examiner should obtain 
a detailed medical history from the 
veteran in this regard.  All findings 
should be recorded in detail.  The 
examiner should indicate whether clinical 
findings support the veteran's subjective 
complaints and whether it is at least as 
likely as not that the veteran's 
complaints are related to his service in 
the Persian Gulf, as an undiagnosed 
illness.  The examiner should state the 
rationale for any opinions expressed.  If 
the examiner cannot give an opinion 
without resort to speculation, he or she 
should so state.

3.  A VA psychiatric examination should 
also be scheduled and conducted in order 
to determine the nature of the veteran's 
mental disorder(s) and to clarify the 
conflicting diagnoses of record.  The 
examiner should be provided with the 
veteran's claims file and a copy of this 
Remand.  The examiner is requested to 
note in the examination report whether 
the veteran's claims file was reviewed.  
All pertinent tests and studies should be 
performed, and all findings should be 
recorded in detail.  The examiner should 
state whether it is at least as likely as 
not that the veteran's mental disorder, 
however diagnosed, is related to his 
service, including his service in the 
Persian Gulf War.  The rationale for any 
opinions expressed should be stated, and 
if the examiner cannot express an opinion 
without resort to speculation that should 
be noted in the examination report.

4.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

6.  Dependent upon the clinical diagnosis 
as to the veteran's mental disorder, if a 
diagnosis of PTSD is confirmed, the RO 
should obtain the veteran's service 
personnel records, in order to determine 
if the veteran's stressors of record are 
consistent with his service, including 
his service in the Persian Gulf War.

7.  The RO should then review the 
veteran's claim as to all the issues on 
appeal, considering all pertinent law and 
regulations, in light of the veteran's 
additional VA treatment records (and any 
other treatment records) obtained and the 
examination reports and any opinions 
expressed therein.

If the veteran's claim as to any of the 
issues on appeal remains in a denied 
status, he should be provided with a 
supplemental statement of the case, which 
should include a full discussion of the 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



